                         Case 1:19-mj-00017-DAR Document 1 Filed 01/28/19 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                              DistrictDistrict
                                                         __________    of Columbia
                                                                               of __________

                   United States of America                                      )
                              v.                                                 )
                   John Grayling McLain Jr.
                                                                                 )       Case No.
                     D.O.B. XX/XX/XXXX                                           )
                                                                                 )
                                                                                 )
                                                                                 )
                             Defendant(s)


                                                        CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of EHWZHHQRQRUDERXWNovembr 29,WKURXJKDecember 188 in the county of                                     in the
                         District of               Columbia                , the defendant(s) violated:

              Code Section                                                           Offense Description
18 U.S.C. §§ 2252(a)(2)                did knowingly receive and distribute any child pornography as defined in 18 U.S.C. 2256(8), that has been
                                       mailed, or using any means or facility of interstate or foreign commerce shipped or transported in or affecting
                                       interstate or foreign commerce by any means, including by computer.


18 U.S.C. § 2251(d)                    did knowingly make, print, and publish, and cause to be made, printed, and published, a notice and
                                       advertisement seeking and offering to receive, exchange, display, distribute, and reproduce a visual depiction,
                                       the production of which involved the use or a minor engaging in sexually explicit conduct and such depiction
                                       was of such conduct, and the notice and advertisement was transported using any means and facility of
                                       interstate and foreign commerce and in affecting interstate and foreign commerce by any means, including by
                                       computer.

           This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




           ✔ Continued on the attached sheet.
           u


                                                                                                                 Complainant’s signature

                                                                                                             Detective Timothy Palchak
                                                                                                                  Printed name and title

Sworn to before me and signedLQP\SUHVHQFH.


Date:              01/28/2019
                                                                                                                    Judge’s signature

City and state:                           Washington, D.C.                                    Deborah A. Robinson, United States Magistrate Judge
                                                                                                                  Printed name and title
